            Case 1:21-cv-00421-AWI-SAB Document 8 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                               Case No. 1:21-cv-00421-AWI-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF FILE AN
                                                        AMENDED COMPLAINT OR NOTICE OF
13          v.                                          VOLUNTARY DISMISSAL

14   ANDY GRAY,                                         (ECF No. 7)

15                  Defendant.                          FOURTEEN DAY DEADLINE

16

17         William J. Gradford (“Plaintiff”), proceeding pro se and in forma pauperis, filed this civil

18 rights action pursuant to 42 U.S.C. § 1983. On March 25, 2021, Plaintiff’s complaint was

19 screened and found to state a cognizable claim. (ECF No. 4.) Plaintiff was ordered to either file
20 a first amended complaint or notice of intent to proceed on the cognizable claim within thirty

21 days. (Id.) On April 1, 2021, Plaintiff filed a notice stating that he wished to proceed on the

22 cognizable claims. (ECF No. 5.) On April 5, 2021, findings and recommendations issued

23 recommending the dismissal of certain claims and that this action proceed only on Plaintiff’s

24 claim that Andy Gray (“Defendant”) retaliated against him by extending his probation. (ECF

25 No. 6.) The findings and recommendations provided that any objections were to be filed within

26 fourteen days. (Id.)
27         On April 12, 2021, Plaintiff filed a document entitled “Plaintiff’s request to withdrawl

28 [sic] response to findings and recommendations in this case.” (ECF No. 7.) Plaintiff states that


                                                    1
            Case 1:21-cv-00421-AWI-SAB Document 8 Filed 04/15/21 Page 2 of 2


 1 he wishes to withdraw his response to the findings and recommendations in this case and amend.

 2 (Id. at 1.) However, Plaintiff has not filed a response to the findings and recommendations, so

 3 there is no response to be withdrawn. Plaintiff also states that he is unable to prosecute this case

 4 and has sought an order in another case, Gradford v. Velasco, No. 1:20-cv-00543-NONE-EPG-

 5 PC. He further states, “Proper Jurisdiction intended to amend.” (Id. at 2.)

 6          It is unclear from the document filed whether Plaintiff is seeking to dismiss this action, as

 7 he states that he is unable to prosecute this case, or if he is seeking leave to amend.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      Within fourteen (14) days of the date of entry of this order, Plaintiff shall either

10                  file

11                  a) a first amended complaint; or

12                  b) a notice of voluntary dismissal of this action; and

13          2.      Failure to comply with this order may result in the issuance of sanctions, up to

14                  and including dismissal of this action.

15
     IT IS SO ORDERED.
16

17 Dated:        April 15, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                       2
